11TH COURT OF APPEALS
                                 EASTLAND, TEXAS
                                     JUDGMENT

MCH Professional Care and                    * From the 161st District Court
Kristopher Kindle, CRNA,                       of Ector County
                                               Trial Court No. B-16-12-1170-CV.

Vs. No. 11-17-00115-CV                       * June 6, 2019

Yulissa Zubia, individually and              * Memorandum Opinion by Bailey, C.J.
as representative of the Estate                (Panel consists of: Bailey, C.J.,
of Elpidia Rios De Zubia; Rene                 Willson, J., and Wright, S.C.J., sitting
Zubia; and Rene Zubia, Jr.,                    by assignment)
                                               (Willson, J., not participating)

      This court has inspected the record in this cause and concludes that there
is error in the order below. Therefore, in accordance with this court’s opinion,
the order of the trial court denying MCH Professional Care and Kristopher
Kindle’s motion to dismiss is reversed, and this cause is remanded to the trial
court for further proceedings. The costs incurred by reason of this appeal are
taxed against Yulissa Zubia, individually and as representative of the Estate of
Elpidia Rios De Zubia; Rene Zubia; and Rene Zubia, Jr.